J-S32005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 NICOLE MANEVAL                          :
                                         :
                   Appellant             :   No. 1465 MDA 2021

      Appeal from the Judgment of Sentence Entered August 25, 2021
            In the Court of Common Pleas of Lycoming County
           Criminal Division at No(s): CP-41-CR-0001190-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY PANELLA, P.J.:             FILED: DECEMBER 2, 2022

      Nicole Maneval appeals from the judgment of sentence imposed

following her convictions of aggravated assault of a child less than six years

of age, simple assault, and endangering the welfare of children (“EWOC”).

See 18 Pa.C.S.A. §§ 2702(a)(8); 2701(a)(1); 4304(a)(1). Maneval argues

that the evidence was insufficient to support her convictions and that the

verdicts were against the weight of the evidence. We affirm.

      Renee Rafter (“Mother”) and William Batts, Jr., (“Father”) had a

daughter, P.B., in September 2013. Notably, in March 2018, Mother lived with

her husband and Father lived with his fiancée, Maneval, and the parties

alternated weeks of custody of P.B. On March 13, 2018, P.B. was in the care

of Father and Maneval. On that day, while attending daycare, P.B. spilled milk

on her shirt. The employees of the daycare had to change her shirt and found
J-S32005-22


no marks or bruises on her upper body. The following day, the employees

noticed marks on P.B.’s neck, and subsequently noticed several marks or

bruises on her body, including a bruise on her back with a noticeable zigzag

pattern that looked like a shoe print.

      The   daycare   contacted   Children   and   Youth   Services   and   law

enforcement authorities, who investigated the matter. They determined that

P.B. was in the care, custody, and control of Father and Maneval, and that

P.B. had not been in Mother’s custody since March 9, 2018. Subsequently,

police officers executed a search warrant at Father’s and Maneval’s residence.

In the main bedroom, they found a pair of women’s boots with a zigzag pattern

belonging to Maneval that was consistent with the bruise on P.B.’s back.

      As a result, the Commonwealth charged Maneval with aggravated

assault of a child less than six years of age, simple assault, and EWOC. The

case proceeded to a bench trial, after which the trial court found Maneval

guilty of the charges. The trial court then sentenced Maneval to 8 to 24 months

less one day of incarceration in the Lycoming County Prison followed by three

years’ probation. Maneval filed a post-sentence motion, asserting that the

verdict was against the weight of the evidence. The trial court denied the

motion. This timely appeal followed.

      On appeal, Maneval raises the following questions for our review:

      I.    Whether the evidence presented at trial was insufficient to
            support [Maneval’s] conviction for aggravated assault … and
            simple assault … since the Commonwealth failed to prove,
            beyond a reasonable doubt, that [Maneval] acted with the

                                       -2-
J-S32005-22


            requisite mens rea and intentionally, knowingly, or
            recklessly caused or attempted to cause bodily injury to
            [P.B.]?

     II.    Whether the evidence presented at trial was insufficient to
            support [Maneval’s] convictions for aggravated assault …
            and simple assault … since the Commonwealth failed to
            prove, beyond a reasonable doubt, that [Maneval] caused
            bodily injury to [P.B.]?

     III.   Whether the evidence presented at trial was insufficient to
            support [Maneval’s] conviction for [EWOC] … since the
            Commonwealth failed to prove, beyond a reasonable doubt,
            that [Maneval] acted with the requisite mens rea and
            knowingly endangered the welfare of [P.B.] by violating a
            duty of care, protection or support?

     IV.    Whether the trial court erred in denying [Maneval’s] post-
            sentence motion for a new trial because the trial court’s
            verdict of guilty on all counts was against the weight of the
            evidence, manifestly unreasonable, and so contrary to the
            evidence as to shock one’s sense of justice since certain
            facts were so clearly of greater weight that to ignore them
            or to give them equal weight with all the other facts is to
            deny justice?

Appellant’s Brief at 9 (internal citations and some capitalization omitted;

issues renumbered for ease of disposition).

     We will address Maneval’s first two interrelated claims together. Maneval

contends that the evidence was insufficient to support her aggravated assault

and simple assault convictions. See id. at 23, 26, 27. Maneval argues that

there is no evidence to establish her state of mind, noting that P.B. did not

testify that Maneval knowingly, intentionally, or recklessly stepped on her

back. See id. at 25-26. Maneval highlights P.B.’s testimony that Maneval was

not angry and did not yell; P.B. gave nonsensical answers when asked whether


                                     -3-
J-S32005-22


Maneval stepped on her back on purpose, including that Father was not home

at the time; and P.B. did not know why Maneval hurt her. See id.

      Likewise, Maneval asserts the evidence did not establish that P.B.

suffered bodily injury or that Maneval attempted to cause bodily injury to P.B.

See id. at 23, 27, 28. Maneval emphasizes that P.B. did not yell or cry, was

not physically impaired, and did not require medical care. See id. at 27.

      Our standard of review for sufficiency claims is as follows:

      The standard we apply is whether viewing all the evidence
      admitted at trial in the light most favorable to the verdict winner,
      there is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying the
      above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. In addition, we note that the facts
      and circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the trier
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Edwards, 229 A.3d 298, 305-06 (Pa. Super. 2020)

(citation, brackets, and ellipses omitted).

      A person is guilty of simple assault if she “attempts to cause or

intentionally, knowingly or recklessly causes bodily injury to another[.]” Id.

§ 2701(a)(1). Similarly, a person is guilty of aggravated assault if she


                                      -4-
J-S32005-22


“attempts to cause or intentionally, knowingly or recklessly causes bodily

injury to a child less than six years of age, by a person 18 years of age or

older[.]”   18   Pa.C.S.A.   § 2702(a)(8).   “Bodily   injury”   is   defined   as

“[i]mpairment of physical condition or substantial pain.” Id. § 2301. “The

existence of substantial pain may be inferred from the circumstances

surrounding the use of physical force even in the absence of a significant

injury.” Commonwealth v. Wroten, 257 A.3d 734, 744 (Pa. Super. 2021)

(citation omitted).

       At trial, P.B., who was four years old and staying with Father and

Maneval in March 2018, testified that Maneval purposefully stepped on her

back while wearing boots. See N.T., 11/2/20, at 95-96, 98, 100-02, 104, 105,

129-30, 133. P.B. indicated that Maneval hurts her a lot. See id. at 121-22;

see also id. at 101 (wherein P.B. testified that Maneval would hurt her when

Father was not home, but in this instance Father was home). P.B. also stated

that she did not do anything wrong before Maneval stepped on her, and that

she did not cry or yell when the incident occurred. See id. at 104, 106, 128,

133.

       The lead investigator, Trooper Jamesan Keeler, testified that P.B.’s

injuries on her back had a zigzag pattern. See N.T., 11/2/20, at 5, 13-15. The

police obtained and executed a search warrant on Father’s home and found a

pair of women’s boots in the main bedroom of the residence that matched the




                                     -5-
J-S32005-22


pattern found on P.B.’s back. See id. at 5-6, 7-8, 10, 20-21; see also id. at

28, 30.

      Emily Stravrides, P.B.’s preschool teacher, stated that she observed

numerous marks on P.B.’s body, which she had not observed the day before,

and immediately informed her boss and Children and Youth Services. See id.

at 33-36, 44. Stravrides described the bruises on P.B.’s neck and back and

noted that one bruise looked like a shoe print. See id. at 36, 37; see also id.

at 51 (wherein Elizabeth Spagnuolo, an employee of Lycoming County

Children and Youth Services, testified that P.B.’s back had abrasions and

bruising that appeared to be in the shape of a shoe). Stravrides testified that

P.B. seemed to be in normal spirits and did not complain on the day the bruises

were discovered. See id. at 41, 46.

      Bobbi McLean, a clinical social worker and P.B.’s therapist, testified P.B.

indicated that Maneval stepped on her back while P.B. was watching television,

and after P.B. cried out that she was hurt, Maneval pressed down harder. See

N.T., 1/22/21, at 6. McLean further stated that P.B. was consistent with her

identification of Maneval as the perpetrator. See id. at 6-7. McLean also

indicated the first disclosure was unprompted. See id. at 7. McLean diagnosed

P.B. with adjustment disorder stemming from the custody situation with her

parents and PTSD. See id. at 8. Additionally, McLean testified she would not

be concerned if P.B. characterized the injury as “kicked” rather than stepped

on because young children would struggle with details, especially those


                                      -6-
J-S32005-22


suffering from PTSD. See id. at 17-18; see also id. at 22 (noting that P.B.

could be making things up, but that such behavior was typical of a child her

age).

        Mother also testified that P.B. consistently identified Maneval as the

person who stepped on her back with her shoe and hurt her. See id. at 48-

50; see also id. at 48 (wherein Mother stated that P.B. identified “mama

Nikki” as the person who stepped on her). Mother explained that P.B. did not

have the injuries when she was in last in Mother’s care on March 9, 2018. See

id. at 43. Mother further stated that P.B. was generally truthful. See id. at

76, 78-80.

        Father testified that on the evening of March 13, 2018, P.B. watched

television while Maneval slept. See id. at 159-60. Father stated that at no

time did he hear Maneval go into P.B.’s bedroom and that he would have heard

something if anything had happened. See id. at 161-62. Father noted P.B.’s

bedtime routine was normal but admitted he did not see P.B. with her shirt

off. See id. at 171-72.

        Maneval stated she was P.B.’s primary caretaker from 2016 until the

incident in question. See id. at 182. Maneval testified that she never stepped

on P.B.’s back. See id. at 184, 192, 194. However, Maneval confirmed that

the boots seized by the police belonged to her. See id. at 199.

        When reviewing the credible evidence set forth by the Commonwealth,

as well as the reasonable inferences drawn from that evidence in the light


                                     -7-
J-S32005-22


most favorable to it, there was sufficient evidence to establish that Maneval

knowingly and intentionally stepped on P.B.’s back and P.B. suffered bodily

injury as a result. Indeed, on March 13, 2018, when P.B. was four years old

and in the care of Father and Maneval, P.B. stated that Maneval stepped on

her back, causing bruising in the shape of a shoe on her back. The subsequent

police investigation revealed Maneval owned boots that had the same pattern

as the bruising on P.B.’s back. Further, P.B.’s statement that Maneval pressed

down harder after P.B. cried out was sufficient, if believed, to find Maneval

acted knowingly or intentionally. Accordingly, the evidence was sufficient to

support the aggravated assault and simple assault convictions. See In re

M.H., 758 A.2d 1249, 1252-53 (Pa. Super. 2000) (affirming conviction of

simple assault and finding bodily injury where an educational aide was

grabbed   by   the   arm   by   a   student   and   pushed   against   the   wall,

receiving bruises on her arm that lasted several days).

      In her third claim, Maneval argues that the evidence was insufficient to

support her EWOC conviction, claiming that the Commonwealth did not prove

that she knowingly endangered P.B. by violating her duty of care, protection,

or support. See Appellant’s Brief at 29. Maneval again asserts that P.B. was

unable to articulate a single detail about the incident that would suggest

Maneval knowingly violated her duty of care. See id. Rather than further

develop her argument, Maneval simply adopts her reasoning in her above

sufficiency claims to support her claim. See id. at 29-30.


                                      -8-
J-S32005-22


     As a preliminary matter, when an appellant attempts to incorporate by

reference claims that she has addressed elsewhere and fails to fully argue

them in her brief, the issue is waived on appeal. See Commonwealth v.

Briggs, 12 A.3d 291, 342-43 (Pa. 2011) (concluding that incorporating

arguments by reference is an unacceptable manner of appellate advocacy and

results in waiver of the arguments). Nevertheless, despite Maneval’s deficient

argument, we conclude that the evidence was sufficient to support Maneval’s

EWOC conviction.

     The Crimes Code defines EWOC, in relevant part, as follows:

     A parent, guardian or other person supervising the welfare of a
     child under 18 years of age, or a person that employs or
     supervises such a person, commits an offense if he knowingly
     endangers the welfare of the child by violating a duty of care,
     protection or support.

18 Pa.C.S.A. § 4304(a)(1). “[T]he term ‘person supervising the welfare of a

child’ means a person other than a parent or guardian that provides care,

education,   training   or   control   of   a   child.”   Id.   §   4304(a)(3).   The

Commonwealth must prove the following to sustain the intent element of

EWOC:

     (1) [t]he accused was aware of his/her duty to protect the child;
     (2) [t]he accused was aware that the child was in circumstances
     that could threaten the child’s physical or psychological welfare;
     and (3) [t]he accused has either failed to act or has taken action
     so lame or meager that such actions cannot reasonably be
     expected to protect the child’s welfare.

Commonwealth v. Bryant, 57 A.3d 191, 197 (Pa. Super. 2012) (citation

and brackets omitted).

                                        -9-
J-S32005-22


     Viewing this testimony in the light most favorable to the Commonwealth

as verdict winner, the Commonwealth produced sufficient evidence to

establish Maneval committed EWOC. Indeed, the record indicates that

Maneval resided with and cared for P.B. See id. (noting that courts “have

extended a duty of care to non-relatives who exercise some supervisory role

over children.”). Further, the evidence established that Maneval stepped on

P.B.’s back, which caused her to have a shoe-shaped bruise on her back.

Therefore, there was sufficient evidence to find that Maneval owed a duty of

care to P.B. and violated that duty when she stepped on her back, thereby

placing P.B. in circumstances that could endanger her physical and

psychological well-being. See id. at 199 (concluding that evidence was

sufficient to support EWOC conviction where appellant, who was not a parent

or guardian of child, owed a duty of care to child and violated the duty when

he abused her). Accordingly, Maneval’s third claim is without merit.

     In her final claim, Maneval contends that the trial court abused its

discretion by denying her weight of the evidence claim, arguing that the

evidence was tenuous and uncertain and that the verdicts shock one’s sense

of justice. See Appellant’s Brief at 18, 22. Maneval asserts that P.B. has a

documented history of making up stories and further that she gave materially

inconsistent accounts of the incident. See id. at 19-20; see also id. at 20

(noting that P.B. testified inconsistently regarding who was present in the

house when she received the bruise on the night in question). Maneval


                                    - 10 -
J-S32005-22


additionally argues that P.B. was unable to testify as to any detail surrounding

the alleged incident that would suggest that she knowingly, intentionally, or

recklessly stepped on P.B.’s back. See id. at 20-21. Maneval also claims that

Father’s testimony that Maneval slept most of the day; he did not hear any

screaming; and P.B. was acting normally and did not fear Maneval supported

her argument that the verdict was against the weight of the evidence. See id.

at 22.

         Appellate review of a weight claim is a review of the exercise of
         discretion, not of the underlying question of whether the verdict
         is against the weight of the evidence. Because the trial judge has
         had the opportunity to hear and see the evidence presented, an
         appellate court will give the gravest consideration to the findings
         and reasons advanced by the trial judge when reviewing a trial
         court’s determination that the verdict is against the weight of the
         evidence.

Commonwealth v. Sexton, 222 A.3d 405, 414 (Pa. Super. 2019) (citation

and emphasis omitted).

         Here, Maneval is asking us to both reject the trial court’s findings and

credibility determinations in favor of the factual findings and credibility

determinations that she proposes and reweigh the evidence. We decline

Maneval’s invitation to do so, because it was within the province of the trial

judge, as fact-finder, to resolve all issues of credibility, resolve any conflicts

in evidence, make reasonable inferences from the evidence, believe all, none,

or some of the evidence, and ultimately adjudge Maneval guilty. See Trial

Court Opinion, 3/4/22, at 5-7; see also Commonwealth v. Clemens, 242

A.3d 659, 667 (Pa. Super. 2020) (noting that the fact-finder “is free to believe

                                       - 11 -
J-S32005-22


all, none or some of the evidence and to determine the credibility of the

witnesses.” (citation omitted)). We cannot reweigh the evidence and we must

accept findings of the trial court that are supported by competent evidence of

record,   as   our   role   does   not    include   making   independent   factual

determinations. See Commonwealth v. Clay, 64 A.3d 1049, 1056-57 (Pa.

2013) (noting that appellate courts are precluded from reweighing the

evidence and substituting our judgment for that of the fact-finder).

      Here, P.B.’s testimony was not so inconsistent or contradictory as to

render a verdict based thereon, in addition to corroborating testimony and

evidence, a matter of speculation or conjecture. Accordingly, the trial court

acted within its discretion in denying Maneval’s weight of the evidence claim.

See Commonwealth v. Chamberlain, 30 A.3d 381, 396 (Pa. 2011) (“A

motion alleging the verdict was against the weight of the evidence should not

be granted where it merely identifies contradictory evidence presented by the

Commonwealth and the defendant.”).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2022




                                         - 12 -